Case 1:20-cv-00419-WJM-KLM Document 25 Filed 11/10/20 USDC Colorado Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


  Civil Action No. 1:20-cv-00419-WJM-KLM

  DAVID KATT, on behalf of himself and all others similarly situated,

  Plaintiff,

  v.

  SASQUATCH CASINO, LLC,

  Defendant.



                       STIPULATION FOR DISMISSAL WITH PREJUDICE
                          PURSUANT TO FED. R. CIV. P 41(a)(1)(A)(ii)


            The parties, by and through their respective attorneys, Ari Hillel Marcus on behalf of

  Plaintiff David Katt; and David Michael Dodero and John Taylor Howe on behalf of Defendant

  Sasquatch Casino, LLC, hereby stipulate and agree pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) to

  a dismissal with prejudice, with each party to bear its own costs and attorneys’ fees. By the filing

  of this Stipulation the above-captioned civil action is deemed resolved and the case shall be

  closed.
Case 1:20-cv-00419-WJM-KLM Document 25 Filed 11/10/20 USDC Colorado Page 2 of 3




        Respectfully submitted this 10th day of November 2020.


                                           /s/ Ari Hillel Marcus
                                           Ari Hillel Marcus
                                           Marcus & Zelman, LLC
                                           701 Cookman Avenue
                                           Suite 300
                                           Asbury Park, NJ 07712
                                           Telephone: 732-695-3282
                                           ari@marcuszelman.com
                                           ATTORNEY FOR PLAINTIFF
                                           DAVID KATT


                                           /s/ David Michael Dodero
                                           David Michael Dodero
                                           /s/ John Taylor Howe
                                           John Taylor Howe
                                           Hoskin Farina & Kampf, PC
                                           200 Grand Avenue
                                           Suite 400
                                           Grand Junction, CO 81502
                                           Telephone: 970-986-3400
                                           ddodero@hfak.com
                                           jhowe@hfak.com
                                           ATTORNEYS FOR DEFENDANT
                                           SASQUATCH CASINO, LLC




                                              -2-
Case 1:20-cv-00419-WJM-KLM Document 25 Filed 11/10/20 USDC Colorado Page 3 of 3




                                    CERTIFICATE OF SERVICE

         I hereby certify that on this 10th day of November 2020, I electronically filed the foregoing
STIPULATION FOR DISMISSAL WITH PREJUDICE PURSUANT TO FED. R. CIV. P
41(a)(1)(A)(ii) with the Clerk of Court using the CM/ECF system which will send electronic notification of
such filing to the following:

David Michael Dodero
ddodero@hfak.com

John Taylor Howe
jhowe@hfak.coml
                                                             /s/ Ari H. Marcus




                                                     -3-
